Exhibit 10(a)

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Agreement”) is entered into this
30th day of April, 2008, by and between Tenet Healthcare Corporation (“Tenet”)
and E. Peter Urbanowicz, Jr. (“Covered Executive”). Each of the parties agrees
as follows:

1. Covered Executive’s last day worked was March 6, 2008 (“Last Day Worked”) and
thereafter he is not authorized to bind or make any commitments on behalf of
Tenet. Covered Executive acknowledges having been paid all base salary due
Covered Executive as of his Last Day Worked in respect of the period prior to
the Last Day Worked, and Tenet shall pay Covered Executive all expense
reimbursement in respect of the period prior to the Last Day Worked upon
submission of his expenses in accordance with Tenet policy. Covered Executive
acknowledges and agrees that (1) for all purposes his employment with and
services to Tenet and all affiliates of Tenet in all capacities formally
terminated in all respects as of his Last Day Worked, and (2) except as
explicitly provided in this Agreement, Tenet will have no further obligation to
Covered Executive following the Last Day Worked.

2. Covered Executive’s separation from Tenet will constitute a Qualifying
Termination under the Tenet Executive Severance Plan (the “ESP”), and, as the
former General Counsel of Tenet, Covered Executive is eligible for the payments
and benefits applicable to his title as set forth in Article III, Section 3.1
(Severance Benefits prior to Change of Control) of the ESP, in each case as set
forth herein. That certain Tenet Executive Severance Plan Agreement was
acknowledged and accepted by Covered Executive on August 8, 2006 and, along with
the ESP, is attached hereto and incorporated by reference as if set forth fully
herein.

3. As severance pay under the ESP, Covered Executive is entitled to $2,414,425,
to be paid, subject to the remainder of this Section 3, in 65 biweekly
installments of $37,145 over the two and one-half years following the Last Day
Worked (the “Severance Period”). Accordingly, the severance pay shall be paid as
follows:

(i) payment of the severance pay shall commence on May 16, 2008, and the first
installment of severance pay shall be $167,152.50, which includes all of the
severance pay that Covered Executive would have been paid for the period from
March 6, 2008 through May 9, 2008 if this Agreement had been in effect on
March 6, 2008;

(ii) a further 59 bi-weekly installments of $37,145 shall be paid to Covered
Executive on the next succeeding 59 bi-weekly payroll dates; and

(iii) a final installment of $55,717.50 shall be paid on September 3, 2010.

All payments under the ESP and this Agreement will be subject to standard
withholdings and other deductions authorized by law.

4. During the Severance Period, Covered Executive will also be entitled to
continue participation in Tenet’s medical, dental, vision and life insurance and
long-term care benefit plans in which Covered Executive participated immediately
prior to the Last Day Worked, subject to his paying his portion of the cost of
such coverages as in effect as of the Last Day Worked. At the end of the
Severance Period, Covered Executive will be eligible to elect



--------------------------------------------------------------------------------

COBRA benefits by making the required contribution. Any such coverage will be
limited and reduced to the extent equivalent coverage is otherwise provided by
(or available from or under) any other employer of the Covered Executive.
Nothing in this Section 4 is intended to enlarge or diminish Covered Executive’s
rights and obligations with respect to such coverages under the ESP.

5. The parties further agree to the following:

a. SERP: As of the Last Date Worked, Covered Executive was an unvested
participant in Tenet’s Supplemental Executive Retirement Plan (“SERP”). The
parties agree that, as provided in the ESP, Covered Executive will receive age
and service credit for purposes of the SERP for the Severance Period such that
Covered Executive will be entitled to payment of a vested benefit under the SERP
in accordance with the terms of the SERP. Tenet acknowledges that its
obligations to Covered Executive under the SERP survive the Last Day Worked.

b. AIP for 2007: Covered Executive is not entitled to any payment under Tenet’s
Annual Incentive Plan (“AlP”) in respect of Tenet’s 2007 fiscal year. He will
not be eligible for any AIP award for any period thereafter except as noted in
paragraph c below.

c. AIP for 2008: Executive will be eligible for a prorated AIP Award in respect
of Tenet’s 2008 fiscal year on a similar basis as paid for Tenet senior
management executives for that same period, with an expected payment date of
March 15, 2009. Executive acknowledges that, pursuant to the terms of the AIP,
the Compensation Committee of the Tenet Board of Directors may, in its sole
discretion, reduce any or all bonuses payable under the AIP. Tenet acknowledges
that its obligations to Covered Executive under the AIP in respect of Tenet’s
2008 fiscal year survive the Last Day Worked.

d. Deferred Compensation: Covered Executive is not a participant in Tenet’s
Executive Deferred Compensation Plan or Supplemental Savings Plan and is not
entitled to any benefit from those plans.

e. Stock Options and other Equity Compensation: As of his Last Day Worked, all
of Covered Executive’s Tenet stock options and other equity compensation will
become fully vested other than (i) the Career Restricted Stock Unit Awards
granted to Covered Executive on March 1, 2007 (the “Career RSU Awards”), and
(ii) the Performance Restricted Stock Units granted to Covered Executive on
March 1, 2007 (the “Performance RSU Awards”), each of which shall become vested
and/or be forfeited to the extent provided below. The outstanding restricted
stock units granted to Covered Executive on March 1, 2007 (other than the Career
RSU Awards and Performance RSU Awards) and on February 22, 2006 shall be deemed
fully vested as of the Last Day Worked as provided in the ESP and shall be
settled in shares of Tenet common stock (less a number of shares with a value
equal to any required tax withholdings) on September 12, 2008. The Career RSU
Awards shall be vested as to 75,000 shares as of the date of this Agreement,
with the settlement thereof to occur in shares of Tenet common stock (net of a
number of shares with a value equal to any required tax withholdings) on the
first business day in January 2009, and the remainder of the Career RSU Awards
shall be forfeited as of the date of this Agreement. The Performance RSU Awards
shall remain outstanding for the entirety of the performance period applicable
thereto and, at the end of such performance period, shall vest and/or be
forfeited based on the applicable performance goals as if Covered Executive had
remained continuously employed by Tenet through the date of such settlement
and/or forfeiture. Covered Executive’s Tenet stock options shall be exercisable

 

2 of 7



--------------------------------------------------------------------------------

until the last day of the Severance Period. As provided in the ESP, Covered
Executive will not be entitled to any new equity-based compensation following
the Last Day Worked. Tenet acknowledges that its obligations to Covered
Executive with respect to the foregoing equity awards survive the Last Day
Worked.

f. Managers Time Off: Covered Executive acknowledges having received a payout of
his accrued benefit under the Managers Time Off Plan (“MTO”) as of the last day
worked according to MTO plan terms. Covered Executive will not be eligible for
additional time off benefits under the MTO during the Severance Period.

g. 401(k): As provided in the ESP and the Tenet 401(k) plan, Covered Executive
will not be eligible to contribute to the 401(k) plan with respect to the period
following the Last Day Worked. Covered Executive will retain his vested rights
under the 401(k) plan. More information regarding the rollover of the 401(k)
balance will be provided under separate cover if such information has not
already been provided prior to the date hereof.

h. Relocation. Tenet acknowledges its obligation to provide Covered Executive
with relocation benefits in the event that he relocates within the continental
United States within six (6) months of the Last Day Worked, to the extent
provided under that certain letter delivered by Tenet to Covered Executive,
dated June 29, 2004 and the relocation policy attached thereto. Tenet
acknowledges that its obligation with respect to these relocation benefits
survive the Last Day Worked.

i. Attorney’s Fees. Upon presentation of an invoice within thirty (30) days
following the date of this Agreement, Tenet shall pay Gardere Wynne Sewell LP
any attorney’s fees and expenses actually incurred by Covered Executive in
connection with the negotiation and execution of this Agreement, up to a maximum
of $20,000.

Other than as set forth in this Agreement, Covered Executive is not entitled to
any further compensation or employee benefits from Tenet or any of its
affiliates following the Last Day Worked.

6. Following the Last Day Worked, Tenet shall continue to provide Covered
Executive with the same indemnification in respect of his services as an officer
of Tenet and any subsidiary of Tenet (whether provided in Tenet’s by-laws or
certificate of incorporation, in one or more separate agreements or as an
insured under any director’s and officer’s liability insurance policy now or
previously in force) as is provided to other, similarly situated former officers
of Tenet.

7. In consideration of a payment to Covered Executive of $533,000 (the “Special
Payment”), Covered Executive agrees that he will reasonably cooperate with
Tenet, upon request, in relation to (1) the defense, prosecution or other
involvement in any continuing or future claims, lawsuits, charges, and internal
or external investigations which arise out of events or business matters over
which Covered Executive had responsibility, (2) acquisitions and dispositions by
Tenet and its affiliates with which Covered Executive was involved while
employed and (3) any other matter as Covered Executive may be reasonably
directed by Tenet. Such continuing duty of cooperation shall include
(x) deposition and witness appearances, (y) making himself reasonably available
to Tenet or to one or more individuals as directed by Tenet, upon reasonable
notice, for interviews, meetings or periodic updates on matters specified by
Tenet and (z) furnishing information to Tenet, its legal counsel or such
individuals upon request. The cooperation to be provided hereunder shall not
exceed 15 hours per month, other than preparing for and attending depositions
and witness appearances, which shall not be

 

3 of 7



--------------------------------------------------------------------------------

limited as to duration. In addition, Tenet shall act reasonably and in good
faith in connection with any request for such cooperation and shall take into
account and accommodate to the extent practicable under the circumstances, in
connection with any such request, Covered Executive’s other commitments,
including, without limitation, commitments to any future employer of Covered
Executive. Covered Executive shall also act reasonably and in good faith in the
provision of such cooperation. The Special Payment shall be paid in five
(5) equal installments, as follows: (i) $177.666.68, on the first payroll period
occurring on or after March 6, 2009; (ii) $88,833.33 on the first payroll period
occurring on or after each of June 6, 2009, September 6, 2009, December 6, 2009
and March 6, 2010, in the case of each of (i) and (ii), so long as, on each such
payment date, Tenet has determined reasonably and in good faith that Covered
Executive has fulfilled his obligations under this Section 7 with respect to the
preceding period and is not otherwise in material breach of any material
provision of this Agreement or the ESP after having been provided with notice of
such material breach and a reasonable opportunity to cure such material breach,
if curable (it being understood and agreed that Article III, Section 3.7 of the
ESP is a material provision of the ESP and that any breach of such Section shall
be material and not curable). In addition, Tenet will reimburse actual
documented reasonable out-of-pocket expenses necessarily incurred in connection
with this Section 7, such as out-of-town travel, lodging, and meals as if
incurred under Tenet’s expense reimbursement policy for officers. Covered
Executive acknowledges and agrees that the payments made to him under this
Section 7 constitute an enhanced benefit which is conditioned on Covered
Executive’s agreement to the matters set forth in this Agreement and exceeds any
remuneration to which Covered Executive is otherwise entitled under the ESP.

8. The parties agree that no provision of this Agreement shall be construed or
interpreted in any way to limit, restrict or preclude either party hereto from
cooperating with any governmental agency in the performance of its investigatory
or other lawful duties.

9. Covered Executive agrees to the Conditions of Payment of Severance Benefits
as set forth in Article III, Section 3.7 of the ESP. Covered Executive
acknowledges and agrees that these include covenants set forth in the ESP with
respect to noncompetition, preservation of confidential Tenet information,
nonsolicitation and nondisparagement, and that compliance with these covenants
is of the utmost importance to Tenet and is a condition to his entitlement to
severance payments and benefits under the ESP. In the event that Covered
Executive so requests in writing, Tenet shall advise Covered Executive in
writing whether any proposed conduct by Covered Executive will be construed by
Tenet, acting reasonably and in good faith, as a violation of any such
covenants.

10. Covered Executive covenants that he has no claim, grievance or complaint
against any of the Tenet Releasees (as defined below) currently pending before
any state or federal court, agency, or tribunal; and in exchange for the
consideration set forth herein, he hereby releases and discharges Tenet, and all
of its predecessor, successor, parent, subsidiary, affiliated and/or related
entities and its and their directors, officers, supervisors, executives,
representatives and agents (hereinafter, “Tenet Releasees”) from all statutory
and common law claims, whether known or unknown, suspected or unsuspected, that
Covered Executive has or may have against the any of the Tenet Releasees arising
prior to Covered Executive’s execution of this Agreement, including arising out
of or relating to his employment with Tenet or the termination thereof (herein,
“Released Claims”). Without limitation, the Released Claims herein include
claims arising under Title VII of the Civil Rights Act of 1964, as amended, the
Americans with Disabilities Act, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act, the Employee Retirement Income Security Act of
1974, as amended, the Worker Adjustment and Retraining Notification Act, any
analogous local or state laws or statutes in the states of:

 

4 of 7



--------------------------------------------------------------------------------

Alabama, California, Florida, Georgia, Louisiana, Massachusetts, Mississippi,
Missouri, Nebraska, North Carolina, Pennsylvania, South Carolina, Tennessee, and
Texas, and any other claim based upon any act or omission of the Tenet Releasees
occurring prior to Covered Executive’s execution of this Agreement. Nothing
herein shall be deemed to release or waive (a) any retirement plan benefits
which were vested as of Covered Executive’s Last Day Worked, (b) rights under
Tenet’s employee benefit plans in accordance with the terms thereof to the
extent such rights survive this Agreement pursuant to the terms of this
Agreement, the terms of the applicable plans, or applicable law, or (c) rights
pursuant to this Agreement.

11. This Agreement constitutes a voluntary waiver and release of Covered
Executive’s rights and claims under the Age Discrimination in Employment Act
and, pursuant to the Older Workers Benefit Protection Act (“OWBPA”). Covered
Executive acknowledges that he has been advised and is aware of his right to
consult with legal counsel of his choice prior to signing this Agreement. He
further acknowledges that he has until twenty-one (21) days after the date of
notice during which to consider, sign and return this Agreement. Covered
Executive may elect to return this Agreement earlier if he wishes. Covered
Executive has the right to revoke this Agreement for a period of seven (7) days
after his execution of it. This Agreement shall not become effective or
enforceable until Covered Executive executes this Agreement and such revocation
period has expired. Revocation of this Agreement by Covered Executive will
constitute a revocation in its entirety, and, in the event of such revocation,
this Agreement shall cease to be of force or effect.

12. Covered Executive represents that he has returned to Tenet all property in
his possession or control, including without limitation, equipment, telephones,
credit cards, keys, pagers, tangible proprietary information, documents,
computers and computer discs, files and data, which Covered Executive prepared
or obtained during the course of his employment with Tenet. If Covered Executive
informs Tenet in writing within thirty (30) days of the date of this Agreement
that items of his personal property are still in the possession or control of
Tenet, Tenet shall, at its sole cost and expense, return such personal property
to Covered Executive.

13. If Covered Executive provides Tenet in writing within thirty (30) days of
the date of this Agreement with a forwarding email address and/or phone number,
Tenet shall, for the period commencing ten (10) days after receipt of such
writing and ending on the first anniversary of the Last Day Worked, use its
reasonable efforts to provide such forwarding information to individuals who
attempt to contact Covered Executive by contacting Tenet by phone or email.
Tenet shall also forward to Covered Executive any mail received by Tenet after
the date of this Agreement and prior to the first anniversary of the Last Day
Worked that Tenet identifies as personal mail of the Covered Executive. To the
extent not made prior to the date of this Agreement, Tenet shall cause any
matching contributions under the Tenet Healthcare Foundation Matching Gift
Program to be made with respect to charitable contributions made by Covered
Executive.

14. To the extent necessary to comply with, and avoid penalties under,
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
final regulations issued by the Internal Revenue Service and any additional
guidance issued by the Internal Revenue Service with respect to Code
Section 409A, Covered Executive and Tenet agree to negotiate in good faith to
cause appropriate modifications to be made to this Agreement on or before
December 31, 2008.

15. Covered Executive acknowledges that he has received a copy of Tenet’s Fair
Treatment Process (the “FTP”) and has had an opportunity to review the FTP prior
to executing this

 

5 of 7



--------------------------------------------------------------------------------

Agreement. The procedures of the FTP shall be deemed incorporated into this
Agreement. Covered Executive agrees that excluding claims subject to Section 4.6
of the ESP, to the full extent permitted by law that in lieu of a jury trial,
any dispute over the validity, enforcement, scope, breach or interpretation of
this Agreement and any dispute regarding unreleased claims or future claims
between the parties, if any, shall be submitted and/or resolved in accordance
with the terms of the FTP and any successor thereto, including final and binding
arbitration pursuant to the provisions of the applicable Employment Dispute
Resolution Rules of the American Arbitration Association (“AAA”). The arbitrator
shall have the authority to award any remedy that would have been available to
Covered Executive in court under applicable law. A judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. Tenet agrees that Covered Executive’s maximum out-of-pocket expense for
the arbitrator and the administrative costs of the AAA will be an amount equal
to one day’s pay, the local civil filing fee or $150.00, whichever is less.

16. Neither this Agreement nor anything contained herein shall be admissible in
any proceeding as evidence of or an admission by the Tenet Releasees of any
violation of any law or regulation or of any liability whatsoever to Covered
Executive. Notwithstanding the foregoing, this Agreement may be introduced into
a proceeding solely for the purpose of enforcing this Agreement.

17. This Agreement, together with the ESP and any other documents or plans
referenced therein and herein, contains the entire agreement and understanding
between Tenet and Covered Executive and supersedes all prior negotiations and
all agreements proposed or otherwise, whether written or oral, concerning the
subject matter hereof. This is an integrated document.

18. Should any provision, part or term of this Agreement be held to be invalid
or unenforceable, the validity and enforceability of the remaining parts, terms
and provisions shall not be affected thereby, and a suitable and equitable
provision shall be substituted to carry out, so far as may be enforceable and
valid, the intent and purpose of the invalid or unenforceable provision.

19. This Agreement shall be binding upon and shall inure to the benefit of
Covered Executive, Tenet and the Tenet Releasees and their respective heirs,
administrators, successors and assigns.

20. This Agreement may be executed in counterparts, and each counterpart when
executed shall have the efficacy of a signed original. Photographic copies of
such signed counterparts may be used in lieu of the originals for any purpose.

21. This Agreement shall be construed and enforced in accordance with, and
governed by, the laws of State of Texas (determined without regard to the
conflicts of law principles thereof).

22. Covered Executive represents and affirms that he has carefully read and
fully understands the provisions of this Agreement and that he is voluntarily
entering into this Agreement.

[signature page follows]

 

6 of 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
written below.

 

DATED: April 30, 2008     DATED: April 30, 2008     TENET HEALTHCARE CORPORATION
       

 

 

/s/ E. Peter Urbanowicz

   

/s/ Cathy Fraser

  E. Peter Urbanowicz     By:   Cathy Fraser       Its:   Senior Vice President,
Human Resources

 

7 of 7